DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement(s) (IDS) filed 1/22/21, 9/23/21 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Specification Objections
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: HIGH EFFICIENCY LASER-SUSTAINED PLASMA LIGHT SOURCE WITH COLLECTION OF BROADBAND RADIATION.

Status of the Application
	Claim(s) 1-26 is/are rejected.
	Claim(s) 1-26 is/are pending.

Claim Rejections – 35 U.S.C. § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):

    PNG
    media_image1.png
    120
    1248
    media_image1.png
    Greyscale

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

    PNG
    media_image2.png
    89
    869
    media_image2.png
    Greyscale
Claim(s) 7, 10, 12 is/are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 7 recites “[back]” but it is unclear what the brackets represent. 
	Claim 10, 12 recites “the ellipsoidal reflector” but the term lacks antecedent basis. The claim is read to depend from claim 8. 

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image3.png
    158
    934
    media_image3.png
    Greyscale

Claim(s) 1-10, 12-17, 21-26 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kirk et al. (US 7705331 B1) [hereinafter Kirk] in view of Li (US 6312144 B1).
	Regarding claim 1, Kirk teaches a system comprising: 
	pump source (see excitation light source, col 41, lines 1-5, col 2, lines 30-34) configured to generate a pumping beam (laser); 
	a gas containment structure (required for intended operation of maintaining concentration and pressures, see col 4, lines 1-12) for containing a gas (fill gas, col 3, lines 52-59); and 
	an optical assembly (see e.g. fig 7), wherein the optical sub-system includes one or more optical elements (see 104, 112, 114) configured to perform one or more passes of the pumping beam through a portion of the gas (at center of fig 7) to sustain a broadband-light-emitting plasma (see col 3, lines 14-16); and 
	a collection assembly
	Kirk may fail to explicitly disclose a collection assembly including one or more collection optics, wherein the one or more collection optics are configured to direct at least a portion of broadband radiation emitted by the plasma to one or more downstream optical elements, wherein the one or more collection optical elements are configured to collect and direct at least a portion of broadband radiation emitted by the plasma back to the plasma. 
	However, Li teaches to improve the ability to improve the target flux density using reflector-based radiation condensers (see Li, col 2, lines 40-42), said system comprising a collection assembly including one or more collection optics (see fig 4: 42), wherein the one or more collection optics are configured to direct at least a portion of broadband radiation emitted by the plasma to one or more downstream optical elements (note Kirk, fig 22: 300), wherein the one or more collection optical elements are configured to collect and direct at least a portion of broadband radiation emitted by the plasma back to the plasma (see Li, fig 4). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of the collector optics of Li in the system or the prior art, because a skilled artisan would have been motivated to look for ways to improve efficiency, flux densities at the target, and control over collection of the generated radiation, in the manner taught by Li. 

	Regarding claim 2, the combined teaching of Kirk and Li teaches the collection assembly is further configured to combine two or more images of the plasma (see Li, fig 4, combines at plasma).
	Regarding claim 3, the combined teaching of Kirk and Li teaches the collection assembly is further configured to combine two or more images of the plasma (see Li, fig 4, combines at plasma) such that an output portion of the broadband radiation has a brightness larger than a brightness of a single image of the plasma (see reflectors condensing the images, Li, fig 4; note higher than col 1, lines 61-65).

	Regarding claim 4, Kirk teaches a system comprising: 
	an illumination source configured to generate a pumping beam (laser, see e.g. abstract); 
	a reflector assembly (see e.g. fig 22) configured to contain a gas (see fill gas, col 3, lines 52-59), wherein the reflector assembly includes one or more entrance apertures for receiving the pumping beam from the illumination source (see figs 21, 22, 7), wherein the pumping beam sustains a plasma within a portion of the gas (see abstract), wherein the plasma emits broadband radiation (see col 3, lines 14-16), 
	Kirk may fail to explicitly disclose wherein an internal surface of the reflector assembly is configured to collect at least a portion of the broadband radiation emitted by the plasma and direct the collected broadband radiation back to the plasma. 
	However, Li teaches to improve the ability to improve the target flux density using reflector-based radiation condensers (see Li, col 2, lines 40-42), said system comprising wherein an internal surface of the reflector assembly is configured to collect at least a portion of the broadband radiation emitted by the plasma and direct the collected broadband radiation back to the plasma (see Li, fig 4). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of the collector optics of Li in the system or the prior art, because a skilled artisan would have been motivated to look for ways to improve efficiency, flux densities at the target, and control over collection of the generated radiation, in the manner taught by Li. 

	Regarding claim 5, the combined teaching of Kirk and Li teaches the collection assembly is further configured to combine two or more images of the plasma (see Li, fig 4, combines at plasma).
	Regarding claim 6, the combined teaching of Kirk and Li teaches the collection assembly is further configured to combine two or more images of the plasma (see Li, fig 4, combines at plasma) such that an output portion of the broadband radiation has a brightness larger than a brightness of a single image of the plasma (see reflectors condensing the images, Li, fig 4; note higher than col 1, lines 61-65).
	Regarding claim 7, the combined teaching of Kirk and Li teaches the reflector assembly is arranged to collect an unabsorbed portion of the pumping beam transmitted through the portion of the gas and direct the collected unabsorbed portion of the pumping beam [back] into the portion of the gas (see Kirk, fig 7).
	Regarding claim 8, the combined teaching of Kirk and Li teaches the reflector assembly comprises: an ellipsoidal reflector assembly (see Li, fig 4, col 4, lines 35-38).
	Regarding claim 9, the combined teaching of Kirk and Li teaches an internal surface of the ellipsoidal reflector assembly is configured to focus a portion of the broadband radiation to one or more foci of the ellipsoidal reflector (see Li, col 4, lines 38-40).
	Regarding claim 10, the combined teaching of Kirk and Li teaches the plasma is formed at a single focus of the ellipsoidal reflector (see Li, fig 4; see also Kirk, fig 22). 
	Regarding claim 12, the combined teaching of Kirk and Li teaches the ellipsoidal reflector assembly comprises: a partial ellipsoidal reflector assembly (see Li, fig 4, col 4, lines 38-40).
	Regarding claim 13, the combined teaching of Kirk and Li teaches the reflector comprises: a multi-component reflector assembly (see Li, fig 4: 42, 46).
	Regarding claim 14, the combined teaching of Kirk and Li teaches the one or more entrance apertures of the reflector assembly includes: a plurality of entrance apertures for receiving pumping beams from a plurality of illumination sources (see Li, fig 4, also note plurality of openings appear to be required for intended operation of providing plurality of pumping beams and pumping beam paths, see Kirk, fig 7).
	Regarding claim 15, the combined teaching of Kirk and Li may fail to explicitly disclose one or more entrance apertures of the reflector assembly comprise: one or more windows formed from at least one of sapphire, fused silica, crystal quartz, magnesium fluoride, calcium fluoride or lithium fluoride. However, Kirk teaches that the assembly (which needs to be airtight, see Kirk, col 4, lines 1-12) can utilize windows that are transparent to the wavelengths involved (see e.g. col 28, lines 48-51), formed from at least one of sapphire, fused silica, crystal quartz, magnesium fluoride, calcium fluoride  (see col 28, lines 51-52) or lithium fluoride. It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of the window portions required for the intended operation of the system with the reflector structure, thereby forming windows over one or more opening apertures, for example to simplify unitary construction of the device and/or adjust reflector size for a desired output beam size, as a routine skill in the art. It is noted that although the embodiment does not recite the same structure, it would have been obvious to a person having ordinary skill in the art to change the size and/or proportion as a matter of design choice. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). The use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).
	Regarding claim 16, the combined teaching of Kirk and Li teaches one or more exit apertures for passing at least a portion of the broadband radiation from an internal volume of the reflector assembly to one or more downstream optical elements (see Li, fig 4, right side; see e.g. Kirk, fig 22: 300).
	Regarding claim 17, the combined teaching of Kirk and Li may fail to explicitly disclose the one of the one or more exit apertures of the reflector assembly comprise: one or more windows formed from at least one of sapphire, fused silica, crystal quartz, magnesium fluoride, calcium fluoride, lithium fluoride. However, However, Kirk teaches that the assembly (which needs to be airtight, see Kirk, col 4, lines 1-12) can utilize windows that are transparent to the wavelengths involved (see e.g. col 28, lines 48-51), formed from at least one of sapphire, fused silica, crystal quartz, magnesium fluoride, calcium fluoride  (see col 28, lines 51-52) or lithium fluoride. It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of the window portions required for the intended operation of the system with the reflector structure, thereby forming windows over one or more exit apertures, for example to simplify unitary construction of the device and/or adjust reflector size for a desired output beam size, as a routine skill in the art. It is noted that although the embodiment does not recite the same structure, it would have been obvious to a person having ordinary skill in the art to change the size and/or proportion as a matter of design choice. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). The use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).
	Regarding claim 21, the combined teaching of Kirk and Li teaches the illumination source comprises: one or more lasers (see Kirk, fig 7, e.g. abstract).
	Regarding claim 22, the combined teaching of Kirk and Li teaches the one or more lasers comprise: at least one of one or more infrared lasers, one or more visible lasers or one or more ultraviolet lasers (see Kirk, col 38, 20-24, also see CO2 laser, col 2, lines 30-44).
	Regarding claim 23, the combined teaching of Kirk and Li teaches the one or more lasers comprise: at least one of a diode laser, a disk laser or a fiber laser (see Kirk, abstract, col 2, lines 30-44).
	Regarding claim 24, the combined teaching of Kirk and Li teaches the one or more lasers comprise: at least one of a narrowband laser (see Kirk, col 38, 20-24, also see CO2 laser, col 2, lines 30-44) or a broadband laser.
	Regarding claim 25, the combined teaching of Kirk and Li teaches the one or more lasers are configured to operate in at least one of a continuous wave (CW) mode, a pulsed mode or a modulated mode (see Kirk, abstract, col 2, lines 30-44).
	Regarding claim 26, the combined teaching of Kirk and Li teaches the gas comprises: at least one of an inert gas, a non-inert gas and a mixture of two or more gases (see Kirk, fill gas, col 3, lines 52-59).

Claim(s) 11 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kirk and Li, as applied to claim 4 above, and further in view of Wu et al. (US 20160116332 A1) [hereinafter Wu].
	Regarding claim 11, the combined teaching of Kirk and Li teaches a first plasma is formed at a first focus of the ellipsoidal reflector (see Li, fig 4) but may fail to explicitly disclose a second plasma is formed at a second focus of the ellipsoidal reflector. However, first, it is noted that the use of EUV light to create plasmas at a target (which is at the second focus of the ellipse, see Li, 45) was well known in the art, and constitutes an intended use of the system for a specific target material. Second it is noted that the foci could be at the same position. Nevertheless, it is further noted that Wu teaches a system to enable higher power output using ellipsoidal mirrors (see Wu, [0031-32]), said system comprising using a second plasma is formed at a second focus of the ellipsoidal reflector (see subsequent plasma formed to be met at second focus different from first focus, see [0032]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Wu in the system of the combined prior art, because a skilled artisan would have been motivated to look for ways to improve operation of the system, including providing higher power output by more precisely matching the actual position of the plasma, in the manner taught by Wu. 

Claim(s) 18-19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kirk and Li, as applied to claim 4 above, and further in view of Kuwabara et al. (US 20120145930 A1) [hereinafter Kuwabara].
	Regarding claim 18, the combined teaching of Kirk and Li fails to explicitly disclose a gas recirculation assembly. However, the use of gas recirculation was well known in the art at the time the application was effectively filed. For example, Kuwabara teaches a system that avoids problems with inefficiency caused by debris and waste (see Kuwabara, [0018-19]), using a gas recirculation assembly (see fig 3: 14a,b, 15). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Kuwabara in the system of the combined prior art because a skilled artisan would have been motivated to look for ways to enable the intended operation of providing the gases, while avoiding problems with inefficiency, debris, and waste, in the manner taught by Kuwabara. 
	Regarding claim 19, the combined teaching of Kirk, Li, and Kuwabara teaches the gas recirculation assembly includes: a gas input port (see e.g. Kuwabara, fig 3: 14b); and a gas output port (see e.g. 14a) for flowing the gas through an internal volume of the reflector assembly via the gas recirculation assembly (see 15).

Claim(s) 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kirk and Li, as applied to claim 4 above, and further in view of Ershov et al. (US 8901523 B1) [hereinafter Ershov].
	Regarding claim 20, the combined teaching of Kirk and Li may fail to explicitly disclose the reflector assembly includes: one or more electrical feedthroughs. However, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to adjust the shape of the mounting structure of the reflector assembly, including configurations capable of routing wires required for the operation of powering and/or controlling the system. It would have been obvious to a person having ordinary skill in the art to change the shape as a matter of design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, the use of electrical feedthroughs was well known in the art, for example, as Ershov teaches to provide power to heaters that can melt residual source materials and extend lifetime of the collector surfaces (see e.g. Ershov, col 5, lines 17-20; col 6, lines 28-32). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the use of electrical feedthroughs because a skilled artisan would have been motivated to enable the additional ability to utilize heaters, vaporize contamination, and extend lifetime of collector surfaces, as taught by Ershov. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881